Citation Nr: 0704317	
Decision Date: 02/12/07    Archive Date: 02/22/07	

DOCKET NO.  04-32 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1968 to October 
1970.  He served in Vietnam from August 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
VARO in Seattle, Washington, that denied entitlement to the 
benefit sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  The veteran will be 
notified should further action be required.


REMAND

The case is remanded for the following actions:

1.  The veteran's personnel records 
disclose that he served in Vietnam from 
August 1969 to November 1970.  From 
August 1969 to December 1969 he was a 
helicopter repairman with the 187th 
Aviation Company (Assault Helicopter).  
From December 1969 to October 1970 he was 
a fleet operations coordinator with the 
187th Aviation Company (Assault 
Helicopter).  The personnel records 
reveal that he participated in an 
"Unannounced" campaign.  Elaboration is 
not of record.  There is no information 
whatsoever in the claims folder with 
regard to the activities of that unit 
during the time the veteran served with 
it.  The record shows no attempts were 
made to obtain stressor verification from 
the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Daye v. 
Nicholson, No. 05-2745 (U.S. Vet. App. 
November 22, 2006).  The veteran's 
accredited representative has asked that 
the case be remanded for further 
development and the Board agrees that a 
remand is necessary to permit VA to 
undertake attempts at stressor 
verification.  

On the other hand, the Board notes that 
the veteran has been wholly uncooperative 
in providing information with regard to 
any reported stressful events he might 
have experienced during his time in 
Vietnam.  In order for VA to attempt to 
obtain credible supporting evidence of 
any stressful events, the veteran must 
provide specific information with regard 
to any stressful experiences he might 
have had while serving in Vietnam.  The 
veteran should be asked to provide 
specific details of any inservice 
stressful events he might have 
experienced.  He should be asked to 
provide dates, places, description of 
events, and names and other identifying 
information concerning any other 
individuals involved in the events.  At a 
minimum, the claim must indicate the 
location and approximate time (a two-
month specific date range) of the 
stressful events in question, and the 
unit of assignment at the time the 
stressful event occurred.  The veteran is 
to be informed that this information is 
necessary to obtain supportive evidence 
of the stressful events and that failure 
to respond or any incomplete response may 
result in denial of the claim.  

2.  Thereafter, VA should review the 
entire claims file and prepare a summary 
of all the claimed stressors.  This 
summary, copies of the veteran's DD Form 
214 and his personnel records, and a copy 
of this REMAND, should be sent to the 
JSRRC, Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802, for verification of 
stressors.  That agency should be asked 
to provide any information that might 
corroborate any reported stressors.  If 
the agency is unable to provide 
information regarding any of the 
stressors alleged by the veteran, they 
should provide specific confirmation of 
that fact.  Of particular interest is 
information with regard to the activities 
of the 187th Aviation Company (assault 
helicopter) in January and February 1970.  

3.  If, and only if, it is determined 
that the veteran was exposed to a 
verified stressor in service, then VA 
should arrange for the veteran to undergo 
a VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  The claims folder and a copy 
of this REMAND must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
identify any psychiatric disorders that 
are present.  If the examiner believes 
that PTSD is an appropriate diagnosis, he 
or she should comment explicitly on 
whether there was a link between any 
verified stressor or stressors and any 
current diagnosis of PTSD.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
claims folder.

4.  After completing any additional 
development deemed necessary, VA should 
once again review the record and 
readjudicate the claim of entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
accompanying legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case and be given an opportunity 
for response.  Then, the case should be 
returned to the Board for further review, 
if otherwise in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action unless otherwise 
notified, but he is again reminded that he must provide more 
specific information with regard to any alleged stressful 
experiences that he had while serving in Vietnam with the 
187th Aviation Company.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


